           Case 1:20-vv-01390-UNJ Document 11 Filed 02/08/21 Page 1 of 1




     In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1390V
                                        UNPUBLISHED


    TAYLOR OSBORNE,                                          Chief Special Master Corcoran

                        Petitioner,                          Filed: January 12, 2021
    v.
                                                             Voluntary dismissal; Order
    SECRETARY OF HEALTH AND                                  concluding proceedings
    HUMAN SERVICES,

                        Respondent.



                            ORDER CONCLUDING PROCEEDINGS1

       On October 13, 2020, Taylor Osborne filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34.2
Petitioner alleged that she suffered an adverse reaction to an influenza vaccination she
received on October 21, 2019. Petition at 1. On January 11, 2021, Petitioner filed a
notice of voluntary dismissal pursuant to Vaccine Rule 21(a).

      In light of Petitioner’s “notice of dismissal at any time before service of
respondent’s report” pursuant to Vaccine Rule 21(a), this case is dismissed without
prejudice.

IT IS SO ORDERED.


                                                  s/Brian H. Corcoran
                                                  Brian H. Corcoran
                                                  Chief Special Master


1Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
